Title: To Alexander Hamilton from Richard Peters, 27 August 1791
From: Peters, Richard
To: Hamilton, Alexander


Belmont [Pennsylvania] 27 August 1791
Dear Sir
I send you the best Answer to your Enquiries on the Agricultural Subject I can at present think of.
I thought it best to draw it up in the form of an Account tho’ I have filled up the columns you sent me. The manner I have pursued will furnish you with every thing you require, tho’ much of it may be useless to you & inapplicable perhaps to your immediate Object. If any thing is deficient inform me & it shall be supplied. You will perceive the miserable state of Agriculture in the part of the Country I live in. It is bad enough every where, but the fertility of Soil in Lands recently cleared, or naturally better & readier Access to manure, give Advantages to Farmers more happily seated. The Account will explain the principles I went on & lest my calculations shd. be too conjectural I took four similar Farms I well know, which are situated not too far from each other, but far enough to give a general View of the State of the Country. I consulted the most intelligent of their owners, Men who happen to be the best informed on the Subject of any of my Neighbours. I averaged the actual produce in a year, the best of four years Cultivation in all of them. So that this added to my own experience convinces me that I am not far wrong in any particular. I omitted my own Farm because it far exceeds the produce of others, & tho’ my expences are greater they are amply compensated by the difference of product. In all instances double, in many treble & in some quadruple. Yet with all this I find Farming but a bad Trade when Capital is calculated upon. There are few Men of any Talents who cannot employ themselves in any other Business to greater advantage. When I consider the actual profit of a Farm, I am the more astonished at the injustice & folly of those who have burthened the Land with such heavy Impositions. It is true Farmers are never on Velvet, for they pay their share of imperceptible Taxes. Yet these Taxes are also borne by those whose property is latent & cannot therefore be directly touched & the Owners of this kind of property are frequently the greatest Consumers. But it is useless to trouble you with such observations. Nor will it be of service to enter into Speculations, many of which are confirmed by successful Experience, to shew how the Agriculture of this Country may be improved. These Improvements depend not directly on Government. Ultimately they have no inconsiderable relation to it, but Farmers can only come in for their share of the beneficial Effects flowing from good general Systems. I can truly say that they ought to hope every thing in this View of the Subject & I am happy to be convinced that the Spirit of Improvement is rising rapidly among them. It has been a point of Patriotism with me for many Years past to promote this Spirit, & having set out with moderate Expectations I have not been without some Gratifications.
I am truly   Your Obedt servant
Richard Peters A Hamilton Esquire
